Por cuanto, los únicos señalamientos en que se basa el presente recurso se refieren a la apreciación que de la evidencia hizo la corte inferior;
Por cuanto, es prerrogativa de los tribunales de distrito el diri-mir, de acuerdo con su mejor criterio, los conflictos de prueba que surgen cuando aquélla es contradictoria y deber de este Tribunal Supremo el respetar el dictamen que recaiga, siempre que no medie pasión, prejuicio o parcialidad o que exista error manifiesto;
*981PoR CUANTO, bemos leído la transcripción de la evidencia y de ella no aparece . que el juez sentenciador actuara movido por la pasión, el prejuicio o la parcialidad, ni que tampoco incurriera en manifiesto error de apreciación;
PoR TANTO, resolvemos confirmar la sentencia apelada que dictó la Corte de Distrito de Aguadilla el día 12 de agosto de 1936.
El Juez Asociado Sr. Córdova Dávila no intervino.